DETAILED ACTION
The reply filed 11 November 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s). See 37 CFR 1.111.

Election/Restrictions
New claims 13-16 are drawn to an invention that is independent or distinct from the originally examined and now cancelled claims 1-12 for the following reasons:
The originally prosecuted invention of claims 1-12 was directed toward a system for aligning multiple fluorescent images. This is patentably distinct from the invention to which the claims (13-16) are presently drawn which are directed to a method of detecting and showing the position of a glioma and the positions of blood vessels concurrently.
The inventions are independent or distinct, each from the other because:
The original prosecuted claims 1-12 and new claims 13-16 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of detecting and displaying positions of glioma and blood vessels could be practiced by a materially distinct system than the system for aligning multiple fluorescent images, such as one that is not pen-shaped nor requires the specific switching between the light sources. Furthermore, the originally claimed system for aligning multiple fluorescent images could be used to practice another materially different method, such as one which does not require emitting light in a wavelength range of 400-405, ingesting 5-ALA and injecting the patient with ICG. 



There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

For example, the invention originally examined, corresponding to claims 1-12, is directed towards a “pen-shaped” medical fluorescent imaging (A61B2560/0418) device while the currently presented claims 13-16 are directed towards a method of showing position of a glioma and positions of blood vessels concurrently (A61B5/7425). Examiner notes that while the method comprises alignment of the fluorescent images, the main inventive concept of the claim appears to be directed at detecting and displaying the positions of the glioma and blood vessels. Additionally, the method does not require the specific pen-shaped medical fluorescent imaging device of the system for aligning the multiple fluorescent images (e.g. the first and second light sources are selectively controlled by the controller), furthermore the system of original claims 1-12 do not require the ingestion of the 5-ALA nor the injection of the ICG. Finally, the method of detecting and showing the position of the glioma and the positions of the blood vessels require transmitting light in a wavelength range of 400 to 405 nm in order to cause the PPIX to fluoresce. This range of light wavelength is not required of the originally filed 

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BROOKE LYN KLEIN/Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793